UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA                           FILED
                                                                                                MAY 1 3 2010
      Habtamu Daniel,                                  )                                  Clerk, U.S. District & Bankruptcy
                                                       )                                 Courts for the District of Columbia
                         Plaintiff,                    )
                                                       )
                         v.                            )       Civil Action No.
                                                       )
      Northern Virginia Community College              )                               10 U776
      Financial Officer and Police Officer,            )
                                                       )
                         Defendants.                   )


                                           MEMORANDUM OPINION

                The plaintiff has filed a pro se complaint and an application to proceed without

      prepayment of fees. The application will be granted and the complaint will be dismissed for lack

      of jurisdiction.

                In his one-page complaint, the plaintiff obliquely refers to what appears to be a prior

      dispute over financial aid to attend the Northern Virginia Community College, states that he was

      "told by [another] court not to call or write the college as part of [his] probation," and asks this

      court "to refund the financial aid that this lady took," in the amount of $866. Compl. at 1. In

      addition, he alleges that the college financial aid officer called the "police," who beat him and
           .
         , ,.
      sent him to jail, and he asks this court to bring to justice the "police officer" who "prevented

      [himlfrom going to school and trying to ruin[ his] luck." Id.

                Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

      A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

      treaties of the United States. See 28 U.S.C. § 1331. Here, the complaint appears to arise from

      alleged wrong-doing by the college's financial aid and some kind of public or private "police

      officer." It is not clear from the complaint whether the officer mentioned in the complaint was




In\
acting under color of state law. If he was not acting under color of state law, then the complaint

does not appear to allege any violation of the Constitution, laws or treaties of the United States.

If, however, the officer was acting under color of state law, then the complaint alleges a violation

of federal law, but is lodged in the wrong district and will be dismissed for improper venue. See

28 U.S.c. § 1391(b).

        A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and where there is complete diversity of citizenship among the

parties. See 28 U.S.C. § 1332(a). Here, although it appears that the plaintiff and unnamed

defendants appear to be citizens of different states, the plaintiff has alleged only $866 as an

amount in controversy.

        Accordingly, the Court will dismiss the complaint, without prejudice, because it does not

establish that this Court has subject matter jurisdiction or that venue in this Court is proper. A

separate order accompanies this memorandum opinion.




Date:   ti-;'vt!!




                                                  2